UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: June 30, 2012 ITEM 1.SCHEDULE OF INVESTMENTS Portfolio of Investments are included here.Please note that the Crescent Mid Cap Macro Fund has not yet commenced operations and, therefore, does not have a portfolio of investments to include here. Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of June 30, 2012 Shares Value (Note 1) COMMON STOCKS - 97.14% Consumer Discretionary - 13.08% * Bed Bath & Beyond, Inc. $ CBS Corp. Cl. B Coach, Inc. * DIRECTV Cl. A Las Vegas Sands Corp. The Home Depot, Inc. Time Warner Cable, Inc. Yum! Brands, Inc. Consumer Staples - 11.55% Kraft Foods, Inc. Cl. A μ Nestle SA PepsiCo, Inc. The Coca-Cola Co. Unilever NV Energy - 9.95% Canadian Natural Resources Ltd. Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Pioneer Natural Resources Co. Schlumberger Ltd. * Weatherford International Ltd. Financials - 9.34% American Express Co. American Tower Corp. REIT BB&T Corp. BlackRock, Inc. JPMorgan Chase & Co. Prudential Financial, Inc. Wells Fargo & Co. Health Care - 9.58% * Biogen Idec, Inc. * Celgene Corp. Johnson & Johnson Merck & Co., Inc. μ Sanofi (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of June 30, 2012 Shares Value (Note 1) COMMON STOCKS - (Continued) Industrials - 11.61% Eaton Corp. $ Emerson Electric Co. General Electric Co. Honeywell International, Inc. The Boeing Co. United Parcel Service, Inc. Cl. B Information Technology - 27.67% Accenture PLC Cl. A Apple, Inc. Broadcom Corp. Cl. A * Check Point Software Technologies Ltd. Cisco Systems, Inc. * eBay, Inc. * EMC Corp. Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM, Inc. * Vmware, Inc. Cl. A Materials - 3.45% EI du Pont de Nemours & Co. The Mosaic Co. Telecommunications - 0.91% μ Vodafone Group PLC Total Common Stocks (Cost $15,499,852) SHORT-TERM INVESTMENT - 2.72% § Federated Prime Obligations Fund, 0.17% Short-Term Investment (Cost $437,849) Total Value of Investments (Cost $15,937,701) - 99.86% $ Other Assets Less Liabilities- 0.14% Net Assets - 100% $ (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of June 30, 2012 * Non-income producing investment § Represents 7 day effective yield μ American Depositary Receipt The following acronyms are used in this portfolio: NV - Naamloze Vennootschap PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Societe Anonyme Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 13.08% Consumer Staples 11.55% Energy 9.95% Financials 9.34% Health Care 9.58% Industrials 11.61% Information Technology 27.67% Materials 3.45% Telecommunications 0.91% Short-Term Investment 2.72% Total 99.86% (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of June 30, 2012 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Common Stocks $ $- $- Short-Term Investment - - Total $ 16,078,651 $- $- Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of June 30, 2012 Shares or Principal Coupon/ Discount Rate Maturity Date Value (Note 1) CORPORATE BONDS - 65.19% Albemarle Corp. 4.500% 12/15/2020 $ American Express Credit Corp. 7.300% 8/20/2013 American Express Credit Corp. 2.750% 9/15/2015 Anheuser-Busch Cos. LLC 4.625% 2/1/2015 Bayer Corp. 7.125% 10/1/2015 BB&T Corp. 4.750% 10/1/2012 BB&T Corp. 3.200% 3/15/2016 Bunge Ltd. Finance Corp. 5.350% 4/15/2014 Carolina Power & Light Co. 5.125% 9/15/2013 Caterpillar Financial Services Corp. 5.450% 4/15/2018 ConocoPhillips 5.200% 5/15/2018 Consolidated Natural Gas Co. 5.000% 12/1/2014 Corning, Inc. 6.625% 5/15/2019 CR Bard, Inc. 2.875% 1/15/2016 Diageo Capital PLC 4.850% 5/15/2018 Diamond Offshore Drilling, Inc. 5.875% 5/1/2019 Duke Energy Carolinas LLC 5.300% 10/1/2015 EI du Pont de Nemours & Co. 5.250% 12/15/2016 Enbridge, Inc. 5.800% 6/15/2014 FCB/SC Capital Trust I 8.250% 3/15/2028 General Electric Capital Corp. 5.625% 5/1/2018 Honeywell International, Inc. 5.400% 3/15/2016 Illinois Tool Works, Inc. 3.375% 9/15/2021 JPMorgan Chase & Co. 3.700% 1/20/2015 JPMorgan Chase & Co. 4.400% 7/22/2020 Kentucky Utilities Co. 3.250% 11/1/2020 Lowe's Cos., Inc. 5.400% 10/15/2016 MassMutual Global Funding II 2.300% 9/28/2015 Matson Navigation Co., Inc. 5.273% 7/29/2029 Metropolitan Life Global Funding I 3.125% 1/11/2016 New York Life Global Funding 1.650% 5/15/2017 Ohio Power Co. 4.850% 1/15/2014 Pacific Bell Telephone Co. 6.625% 10/15/2034 PepsiAmericas, Inc. 5.000% 5/15/2017 PepsiCo., Inc. 3.125% 11/1/2020 PNC Funding Corp. 2.700% 9/19/2016 Prudential Financial, Inc. 5.500% 3/15/2016 Stryker Corp. 2.000% 9/30/2016 TD Ameritrade Holding Corp. 4.150% 12/1/2014 The Bank of New York Mellon Corp. 5.450% 5/15/2019 The Charles Schwab Corp. 4.950% 6/1/2014 The Goldman Sachs Group, Inc. 3.625% 2/7/2016 Thermo Fisher Scientific, Inc. 2.250% 8/15/2016 Wells Fargo & Co. 3.676% 6/15/2016 Yum! Brands, Inc. 4.250% 9/15/2015 (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of June 30, 2012 Shares or Principal Coupon/ Discount Rate Maturity Date Value (Note 1) Corporate Bonds - (continued) Zimmer Holdings, Inc. 4.625% 11/30/2019 $ Total Corporate Bonds (Cost $8,101,257) FEDERAL AGENCY OBLGATIONS - 3.64% Fannie Mae REMICS 3.000% 8/25/2029 Federal National Mortgage Association 0.625% 3/21/2016 Federal National Mortgage Association 3.100% 8/23/2017 Freddie Mac REMICS 3.000% 12/15/2026 Total Federal Agency Obligations (Cost $454,991) PREFERRED STOCKS - 2.47% BB&T Corp. 5.850% JPMorgan Chase Capital XXIX 6.700% Raymond James Financial, Inc. 6.900% The Goldman Sachs Group, Inc. 6.125% US Bancorp. 6.500% Total Prefered Stocks (Cost $293,145) TREASURY NOTES - 7.83% United States Treasury Note/Bond 2.750% 10/31/2013 United States Treasury Note/Bond 1.000% 10/31/2016 United States Treasury Note/Bond 2.625% 8/15/2020 Total Treasury Notes (Cost $968,811) EXCHANGE TRADED PRODUCTS - 4.34% * iPath US Treasury Steepener ETN iShares FTSE NAREIT Mortgage Index Fund * ProShares UltraShort 20+ Year Treasury * ProShares UltraShort Lehman 7-10 Year SPDR Barclays Capital High Yield Bond ETF Exchange Traded Products (Cost $559,100) SHORT-TERM INVESTMENT - 21.18% § Federated Prime Obligations Fund, 0.17% Total Short-Term Investment (Cost $2,643,138) (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of June 30, 2012 Value (Note 1) Total Value of Investments (Cost $13,020,442 (a)) - 104.65% $ Liabilities in Excess of Other Assets- (4.65)% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield The following acronym is used in this portfolio: PLC - Public Limited Company (British) LLC - Limited Liability Company (a) Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ Summary of Investments by Sector % of Net Sector Assets Value Corporate Bonds 65.19% Federal Agency Obligations 3.64% Preferred Stocks 2.47% Treasury Notes 7.83% Exchange Traded Products 4.34% Short-Term Investment 21.18% Total 104.65% (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of June 30, 2012 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Corporate Bonds $ - $ $ - Federal Agency Obligations - - Preferred Stocks - - Treasury Notes - - Exchange Traded Products - - Short-Term Investment - - Total $ $ $ - ITEM 2.CONTROLS AND PROCEDURES (a) The Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Investment Company Act of 1940 and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are filed herewith as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ J. Philip Bell J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund Date: August 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ J. Philip Bell J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund Date: August 27, 2012 By: (Signature and Title) /s/ Michael W. Nix Michael W. Nix Treasurer and Principal Financial Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund Date: August 27, 2012
